El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
En un pleito seguido por Teodosio Cruz contra Alfredo Rivera y Raimundo Salabarría, la corte municipal decretó un embargo y ordenó al secretario que expidiera la orden. La orden librada por el secretario ordenaba al marshal que en el caso de que se embargasen bienes muebles fuesen éstos depositados en poder del demandante, quien, como expresa *970la orden, había sido designado con tal fin por la corte a peti-ción del demandante y bajo la responsabilidad del mismo. De conformidad con esta orden fné embargado nn truck y entregado al demandante.
Los demandados entonces presentaron nna moción a la corte solicitando que se ordenara que el truck quedara en poder de un tal Santiago Araujo, persona designada por ellos, previa prestación de una fianza por la suma que había de ser fijada por la corte. El demandante no fué notificado de esta moción. La corte entonces ordenó que una vez pres- - tada la fianza por la suma de $200 el truck fuese entregado a Araujo. Esta orden no contenía ninguna prevención de no enajenar la propiedad ni tampoco el diligeneiamieuto del marshal al dorso de la misma muestra que tal prevención se hubiese hecho. La fianza suscrita y jurada ante -el secreta-rio no acredita su aceptación o aprobación por el juez municipal o por ninguna otra persona en cuanto a su suficiencia o demás requisitos.
La corte de distrito, después de expedir el auto de cer-tiorari y al examinar los autos remitidos por la corte municipal, declaró sin lugar la solicitud y el peticionario, que fué el demandante en el pleito original, establece apelación.
Los artículos 5241, 5242 y 5246 de la Compilación de los Estatutos Revisados prescriben lo siguiente:
“Artículo 5241.- — El embargo y prohibición de enajenar inmuebles se efectuarán anotándolos en el registro de la propiedad y notificán-dolos al demandado, con la prevención de que no podrá enajenar los bienes embargados sino en pública subasta, con citación del deman-dante, quedando el precio consignado a disposición del tribunal, ni enajenar en ningún caso los bienes en que haya recaído la prohibi-ción. La enajenación de dichos bienes realizada, en contravención a lo dispuesto en este artículo se reputará fraudulenta para todos los efectos civiles y penales, y las personas responsables del fraude serán castigadas además como culpables de desacato (desobediencia).”
“Artículo 5242. — La prohibición de enajenar bienes muebles y el embargo de los mismos se practicarán depositando los bienes de que se *971trate en poder del tribunal o de la persona designada por éste, bajo la responsabilidad del demandante. Si el demandado diere fianza bastante a discreción del tribunal para responder del valor de dichos bienes, se depositarán en su poder, con la prevención y responsabili-dades de la sección anterior. El dueño de bienes muebles embar-gados puede solicitar su enajenación en pública subasta con citación del demandante, a condición de que se consigne en la corte el precio de la venta. Los bienes, fungibles cuyo embargo o prohibición de enajenarlos se haya decretado, se venderán en pública subasta a peti-ción de cualquiera de las partes, consignándose el producto de su venta en la forma dispuesta por la corte.”
“Artículo 5246. — Todas las pretensiones que se dedujeren por cual-quiera de las partes en el curso del juicio con relación al asegura-miento de sentencia, se sustanciarán en pieza separada, dándose tras-lado a la parte contraria, con citación para una comparecencia ante cualquiera de los jueces, en la cual se propondrán y practicarán las pruebas que cada una de las partes propusiere y fueren pertinentes, resolviéndose acto seguido por el tribunal la cuestión propuesta, sin que en ningún caso tales cuestiones sean obstáculos para la continua-ción del pleito principal. Entre la citación, y la comparecencia de estos juicios verbales no mediará un término mayor de cinco días, y no se suspenderá la celebración de los mismos por ningún motivo. Toda resolución del tribunal será ejecutoria desde luego, pudiendo consignarse por la parte perjudicada la oportuna protesta, a los efec-tos del recurso que la Ley de Procedimientos le conceda contra la sen-tencia definitiva.”
La corte inferior interpretó el artículo que acabamos de citar en el sentido de referirse a las pretensiones “en el curso del juicio,” o después de entrado en el período del juicio en' la acción principal. El texto inglés no está sujeto a esa interpretación. La versión española en cambio puedo interpretarse en el sentido de que lleva consigo la misma significación que tan inequívocamente determina el texto in-glés. Cuando la Legislatura después en el mismo artículo habla de la acción principal lo hace en términos que no dan lugar a duda ya en el texto español o en el inglés.
Los preceptos estatutorios en cuestión son los contenidos en “Una ley para asegurar la efectividad de sentencias,” *972aprobada en marzo 1, 1902. Sea o no interpretado el len-guaje en cuestión en el sentido de que se refiere a la acción principal o a los procedimientos de embargo, no bay refe-rencia específica en uno u otro texto a “después de entrado en el período del juicio” o a alguna otra condición particular de la controversia. En el año 1904 el nuevo Código de Enjuiciamiento Civil fué aprobado el cual prescribe en el artículo 87 que “Las acciones civiles se promoverán ante las cortes de Puerto Rico mediante la interposición de una demanda.” Cualquier duda que pudiera haber existido con anterioridad a esa fecha, haciéndose así mucho más indefi-nida y sea o no la referencia la acción principal, debe darse ahora notificación de cada una de las gestiones hechas en el procedimiento de embargo; pues la expedición de la orden subsidiaria presupone la existencia de un pleito y la acción se encuentra pendiente a partir y después de la radicación de la demanda. No podemos por consiguiente convenir con la conclusión a que llegó la corte sentenciadora.
Es justo agregar que el juez de distrito presenta varias otras razones de menos importancia que no carecen entera-mente de méritos, pero que por falta de tiempo no nos com-prometemos a considerar ampliamente ni a contestar en de-talle. Indiscutiblemente el juez que ordena que se expida la orden tiene la facultad de designar un depositario en primer término, o a moción del demandado en cualquier mo-mento, pero cuando el demandado después de trabado el embargo y de la entrega de la propiedad ál demandante in-voca la facultad a que hemos hecho referencia deberá noti-ficar al demandante de su moción. Ni se infiere necesaria-mente de la mera omisión en designar un depositario en la orden en que se decreta la expedición del auto, o del hecho, si lo es, de que el secretario se excedió en .sus facultades corrigiendo tal omisión, que tal embargo y entrega son tan enteramente nulos y sin ningún valor ab initio, que un de-mandado quede por ella relevado de su obligación de noti-*973ficar la moción para que vuelva a hacérsele entrega, o a nn tercero designado por él, de la propiedad embargada. El marshal es el brazo de la corte y la posesión del guardián, empleado o agente a quien pueda hacer él entrega de .la pro-piedad com.o depositario, después del embargo, es la pose-sión del marshal. En el presente caso los demandados no impugnaron la regularidad de los procedimientos anteriores a su moción, pero claramente procedieron por virtud de la teoría de que la propiedad estaba legalmente bajo la custo-dia del demandante, e invocaron la autoridad y discreción conferida a la corte por los términos del artículo 5242, supra. Eesolver que el demandante no tenía derecho a una notifi-cación de esta moción sería borrar del estatuto el precepto contenido en el texto inglés del artículo 5246. Por otra parte, según ya hemos indicado, resolver que tal notificación es necesaria no quebranta el texto español y armoniza los dos textos por la única base posible que es lo suficientemente amplia para que puedan sostenerse ambos textos.
Somos refractarios a decretar la nulidad de un procedi-miento como éste. El derecho de un demandado en este sen-tido “es- un derecho que debe ser muy favorecido porque suaviza la severidad del procedimiento de acuerdo con el cual la propiedad de una persona se le quita de su posesión antes de dictarse sentencia y mientras el derecho del deman-dante se encuentra aún sin determinar, y también porque restablece la propiedad al comercio o al uso.” Lallande v. Crandell, 38 La. Ann. 192; 2 E. C. L., página 806, párrafo 6. Pero el precepto del estatuto sobre la notificación de cada una de las diligencias hechas en el procedimiento es impe-rativo y debe ser observado.
“El remedio debe estar estrictamente comprendido en los límites fijados por la Legislatura y no puede ampliarse por deducción fuera de los términos del estatuto que lo establece. Pero la corte no acele-rará la estricta interpretación hasta el punto de anular el fin benefi-*974eioso del estatuto y dejar al acreedor desprovisto de remedio.” 6 C. J. pág. 36, Sección 12, y casos citados.
La sentencia apelada debe revocarse y anularse los pro-cedimientos en la corte municipal desde y después de la fecba de la moción de los demandados para la entrega de la pro-piedad embargada a un depositario nombrado por ellos.

Revocada la sentencia apelada dictándose la que debió haber dictado la Corte de Distrito, y anulados los procedimientos en la Corte Municipal desde y después de la fecha de la moción de los demandados.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.